Thompson, J. P.,
dissents, and votes to reverse the order appealed from, and to deny the defendants’ motions, with the following memorandum: Contrary to the majority’s determination, I would hold that the materials submitted in support of the search warrant established the reliability of the undisclosed informant pursuant to the Aguilar-Spinelli two-pronged test.
The record reveals, inter alia, that the supporting affidavit submitted by the detective stated that the informant had supplied "information * * * which has led to three arrests and three seizures of narcotics”.
Although the majority — unjustifiably, in my view — suggests that the detective’s affidavit is unclear as to whether the three arrests involved separate transactions, we have recently held that "[ajpplying a quantitative rather than a qualitative analysis of an informant’s reliability places a burden on the police in using confidential informants not contemplated by the standard articulated by the Court of Appeals of 'some minimum reasonable showing that the informant was reliable’ ” (People v Proctor, 155 AD2d 624, 625, quoting People v Griminger, 71 NY2d 635, 639; see also, People v Walters, 187 AD2d 472). Moreover, in People v Walters (supra) we rejected the contention that a single prior tip was insufficient to prove the reliability of an informant (see also, People v Proctor, supra). Here, where the detective’s affidavit stated that the informant provided accurate information leading to "three arrests and three seizures of narcotics”, I would conclude that the People established the informant’s reliability within the meaning of the Aguilar-Spinelli test (see, People v Walters, supra; People v Proctor, supra; see also, People v Griminger, supra).